Citation Nr: 1739759	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-50 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected gouty arthritis of the knees and left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1962 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for discogenic disease of the lumbosacral spine.

In July 2014, the Board remanded the case for further development to include affording the Veteran a VA examination in connection with his claim. 

In April 2016, the Board denied the Veteran's claim. 

The Veteran appealed the April 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court/CAVC) and a subsequent March 2017 Court Order granted a Joint Motion for Remand (JMR) that vacated the Board's April 2016 decision. 

Regarding the characterization of the issue, the Board notes that in an August 2017 informal hearing presentation (IHP), the Veteran's representative indicated an alternative theory of entitlement, on a secondary basis.  As such, the Board rephrased the issue to include entitlement to service connection claimed as a result of his service-connected gout arthritis of the knees and left foot.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to comply with the terms of the March 2017 JMR and Court Order. 
The JMR determined that the Board erred in relying on a September 2014 VA examination that failed to address the Veteran's lay assertions with regards to the chronicity of his back disability, as was specifically directed by the Board in its July 2014 remand.  The JMR noted that if the Board is unable to award a favorable decision based on the Veteran's lay statements regarding continuing symptoms since service, a new medical opinion that complies with the July 2014 remand directives should be obtained. 

While the Veteran is competent to describe his back symptoms since separation from service, the Board does not find that such evidence alone sufficient to award service connection in this case.  Moreover, as indicated above, the Veteran's representative raised the issue of entitlement to service connection on a secondary basis which was not considered previously by a VA examiner.  As such, an additional medical examination with nexus opinion is needed to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file.  

**Please note the current records on VBMS that belong to a different veteran (VBMS entry 04/01/2010), and confirm to the extent possible that this Veteran's records are not uploaded elsewhere. 

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from any identified private healthcare provider, to include any chiropractors, that have treated his back disability.  
**If new records are identified associate them with the claims file prior to scheduling the Veteran for an examination.

3.  Then, provide the Veteran with a VA examination by an appropriate examiner to determine the etiology of any currently diagnosed back disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 

In answering the questions presented below, please ADDRESS the following: 

(i) August 2017 IHP argument indicating that the Veteran experiences abnormal gait during flare-ups, not shown in previous examinations. 

(ii) The Veteran's competent lay assertions that he had back problems since separation from service, despite the lack of contemporaneous medical records showing any complaints. 

(iii) STRs dated in January 1970 indicating questionable spondylolisthesis on x-rays; February 1979 re-evaluation of back injury with symptoms of discomfort; February 1990 opinion that the Veteran's complaint of left leg was as a result of his lower back and soft tissue etiology and; April 1991 complaints of low back pain and stiffness. 

After a thorough review of the case and examination of the Veteran, the examiner should respond to the following: 

(a) Clarify all back disabilities currently shown.

(b) Is it at least as likely as not (probability of 50 percent or more) that any current low back disability had its onset during service or is otherwise related to it? 

(b) Is it at least as likely as not (probability of 50 percent or more) that any current back disability is proximately due to, caused by, or aggravated by the Veteran's service-connected gouty arthritis of the knees and left foot? 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

